                                                                                                        E-FILED
Judgment in a Civil Case (02/11)                                        Friday, 15 November, 2019 01:42:33 PM
                                                                                   Clerk, U.S. District Court, ILCD
                             UNITED STATES DISTRICT COURT
                                                 for the
                                        Central District of Illinois

Paul Farrow, Jr.                                 )
                                                 )
                    Plaintiff,                   )
                                                 )
                               vs.               )        Case Number: 19-2239
                                                 )
D. Vice, John Doe, Kay Young.                    )
                                                 )
                    Defendants.                  )

                                     JUDGMENT IN A CIVIL CASE

  ☐ JURY VERDICT. This action came before the Court for a trial by jury.                The issues
have been tried and the jury has rendered its verdict.

  ☒ DECISION BY THE COURT.                    This action came before the Court, and a decision has
been rendered.

       IT IS ORDERED AND ADJUDGED that this case is dismissed.

Dated:       11/15/2019

                                                          s/ Shig Yasunaga
                                                          Shig Yasunaga
                                                          Clerk, U.S. District Court
